DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 1, 16, 19, 21, 25-26, 31, 35, 38, 69, 74, 79, 88 and 91) in the reply filed on 10/17/2022 is acknowledged.  Claims 2-3, 5, 7-8 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Since the restriction requirement properly made, the restriction requirement is now made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 19, 21, 25-26, 31, 35, 69, 74, 79, and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2007/0119451.
 	Regarding claim 1, Wang discloses an apparatus for nasal administration of a pharmaceutical composition (Abstract; para 0023; a device for administering a substance to the olfactory region of a subject), the apparatus comprising: 
 	a reservoir (figs. 1A-1B; para 0024; a main body 34 in which a substance to be delivered is contained); 
 	a conduit in fluid communication with the reservoir (figs. 2A-2C; para 0025; the substance travels via delivery channel 44 from the body of the device to the outlet); 
 	an actuator configured to transfer a pharmaceutical composition from the reservoir to the conduit and emit the pharmaceutical composition from the conduit (para 0025; actuation of the device, by pressing or squeezing on body 34 in the device, forces air and the substance retained in the main body into the delivery channel and at the same time urges movement of the elongate member from its relaxed position toward its extended position); and 
 	an anatomic positioning device configured to position the conduit in a nasal cavity of a user (figs. 1A-1B; para 0024; upper portion of nosepiece 32 comprising a tubular member 36 configured to position the delivery channel (conduit) into the nasal vestibule (nasal cavity)).
 	Regarding claim 16, the apparatus of claim 1, Wang further discloses wherein the pharmaceutical composition comprises: (A) a therapeutic agent (therapeutic medicament); and (B) a pharmaceutical excipient (compound), wherein: the pharmaceutical composition is formulated for administration intranasally for delivery to the brain; and the pharmaceutical composition is formulated as a solid dispersion (para 0047-0048 and 0052).
 	Regarding claim 19, the apparatus of claims 16, Wang further discloses wherein the therapeutic agent is a chemotherapeutic compound (para 0047-0048 and 0052).
 	Regarding claim 21, the apparatus of claims 16, Wang further discloses wherein the pharmaceutical excipient is a polymer (para 0032, 0039, 0047-0048, and 0052).
 	Regarding claim 25, the apparatus of claim 1, Wang further discloses wherein the pharmaceutical composition comprises: (A) a therapeutic agent (therapeutic medicament); and (B) a pharmaceutical excipient (compound), wherein: the pharmaceutical composition is formulated for administration intranasally for delivery to the brain; and the pharmaceutical composition is formulated as a foam (para 0047-0048 and 0052).
 	Regarding claim 26, the apparatus of claim 25, Wang further discloses wherein the pharmaceutical excipient is a composition comprising a first polymer and a second polymer (para 0032, 0039, 0047-0048, and 0052).
 	Regarding claim 31, the apparatus of claims 25, Wang further discloses wherein the therapeutic agent is a contrast agent (para 0041, 0047-0049, and 0052).
 	Regarding claim 35, the apparatus of claims 25, Wang further discloses wherein the pharmaceutical composition further comprises a basic solution (para 0048 and 0052).
 	Regarding claim 69, this claim recites substantially the same limitations that are performed by claim 16 above, and it is rejected for the same reasons.
 	Regarding claim 74, this claim recites substantially the same limitations that are performed by claim 21 above, and it is rejected for the same reasons.
 	Regarding claim 79, this claim recites substantially the same limitations that are performed by claim 26 above, and it is rejected for the same reasons.
 	Regarding claim 88, this claim recites substantially the same limitations that are performed by claim 35 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2007/0119451 in view of Levitt, JR., US 2014/0311482.
 	Regarding claim 38, the apparatus of claims 25, Wang does not explicitly disclose wherein the pharmaceutical composition comprises a propellant as claimed.
 	However, Levitt discloses a propellant (para 0169-0170).
 	Therefore, taking the combined disclosures of Wang and Levitt as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a propellant as taught by Levitt into the invention of Wang for the benefit of protecting the active agent against chemical degradation (Levitt: para 0170).
 	Regarding claim 91, this claim recites substantially the same limitations that are performed by claim 38 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ishizeki et al., US 2004/0176719 discloses a medicine administering device for nasal cavities of a patient suffering from nasal allergy or the like.
 	Loomas et al., US 2016/0128863 discloses devices for altering the flow of air in a respiratory cavity such as the nostrils of the nose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665